DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2371121, Basquin.
	In regards to claim 1, in Figure 1 and paragraph detailing said figure, Basquin discloses an indicator assembly comprising: a fastener (20) defining a first end, a second end opposite the first end, and an axis extending from the first end to the second end; a first indicator (18) positioned radially outwardly of the fastener relative to the axis of the fastener; and a second indicator (10) positioned radially outwardly of the fastener relative to the axis of the fastener, wherein the second indicator is axially in between the first indicator and the second end of the fastener upon the fastener being oriented in a first position, and wherein the second indicator is radially inwardly or radially outwardly of the first indicator upon the fastener being oriented in a second position.
	In regards to claim 2, in Figure 1 and paragraph detailing said figure, Basquin discloses the first indicator and the second indicator are concentric to the axis of the fastener.
	In regards to claim 3, in Figure 1 and paragraph detailing said figure, Basquin discloses the fastener is a set screw defining a head and a shaft, the head having an axial inner surface, and wherein the first indicator is adjacent to the axial inner surface of the set screw.
	In regards to claim 4, in Figure 1 and paragraph detailing said figure, Basquin discloses a height of the first indicator is different than a height of the second indicator.
	In regards to claim 5, in Figure 1 and paragraph detailing said figure, Basquin discloses a color of the first indicator is different than a color the second indicator (not exact color due to machining).
	In regards to claim 7, in Figure 1 and paragraph detailing said figure, Basquin discloses an elasticity of the first indicator is different than an elasticity of the second indicator (due to their physical geometry).
In regards to claim 14, Basquin discloses the structure elements and inherently discloses a method for joining two pipes, the method comprising: providing a housing having a housing outer surface, a first housing end, and a second housing end, the housing defining a cavity extending from the first housing end to the second housing end and a hole extending from the housing outer surface to the cavity, the cavity defining an axis; providing a first indicator defining a first indicator bore with a fastener inserted through the first indicator bore; providing a second indicator defining a second indicator bore with the fastener inserted through the second indicator bore and into the hole such that the second indicator is axially in between the first indicator and the housing outer surface; inserting an end of a first pipe into the cavity; and moving the fastener radially inwardly towards the axis of the cavity such that an inner surface of an outer one of the first and second indicator slides along an outer surface of an inner one of the first and second indicator until the outer one of the first and second indicator is radially outward of the inner one of the first and second indicator.
	In regards to claim 15, Basquin discloses the structure elements and inherently discloses the fastener is a set screw defining a head having an axial inner surface, and wherein the first indicator is adjacent to the axial inner surface of the set screw.
	In regards to claim 16, Basquin discloses the structure elements and inherently discloses the hole is threaded.
In regards to claim 18, Basquin discloses the structure elements and inherently discloses a height of the first indicator is different than a height of the second indicator.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8646813, Shemtov.
	In regards to claim 8, in Figure 2 and paragraphs detailing said figure, Shemtov discloses a pipe fitting for joining two pipes comprising: a housing (12) having an outer surface, a first end, and a second end, the housing defining a cavity extending from the first end to the second end and a hole (58) extending from the outer surface of housing to the cavity; and an indicator assembly comprising a fastener (76) situated in the hole, a first indicator (60) mounted on the fastener, and a second indicator (82) mounted on the fastener, the fastener defining an axis; wherein the second indicator is axially in between the first indicator and the outer surface of the housing upon the fastener being oriented in a first position, and wherein the second indicator is radially inwardly or radially outwardly of the first indicator upon the fastener being oriented in a second position.
	In regards to claim 9, in Figure 2 and paragraphs detailing said figure, Shemtov discloses the hole is threaded.
	In regards to claim 10, in Figure 2 and paragraphs detailing said figure, Shemtov discloses the cavity defines an axis and the hole defines an axis, and wherein the axis of the hole is perpendicular to the axis of the cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basquin.
	In regards to claim 6, Basquin discloses the claimed invention except for the hardness of the first indicator being different than a hardness of the second indicator. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hardness of the first indicator with different than a hardness of the second indicator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 11-13, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679